Citation Nr: 0409537	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  03-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether the veteran has presented new and material evidence to 
reopen a claim for service connection for bilateral elbow 
disorders, to include degenerative joint disease and 
epicondylitis.

3.  Entitlement to service connection for bilateral elbow 
disorders, to include degenerative joint disease and 
epicondylitis, as a merits-based adjudication.

4.  Entitlement to an increased evaluation for lumbar degenerative 
joint and disc disease, currently rated 20 percent disabling. 

5.  Entitlement to an increased evaluation for cervical 
degenerative joint and disc disease, currently rated 10 percent 
disabling. 

6.  Entitlement to an increased (compensable) evaluation for 
carpal tunnel syndrome of the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran performed verified active duty service from November 
1965 to April 1966, and from November 1982 to October 1995. 

The appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In the course of appeal in July 2003, the veteran testified before 
the undersigned Veterans Law Judge at a hearing conducted at the 
RO (a "Travel Board" hearing).  A transcript of that hearing is 
contained in the claims folder.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


FINDINGS OF FACT

1.  The RO in a July 1996 decision denied entitlement to service 
connection for bilateral elbow disorders, to include degenerative 
joint disease.  That decision was not timely appealed.  

2.  Evidence received since the July 1996 rating decision is new 
and so significant that it must be considered in order to fairly 
decide the claim on the merits.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of 
entitlement to service connection for bilateral elbow disorders, 
to include degenerative joint disease and epicondylitis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


To establish service connection for a claimed disability the facts 
must demonstrate that a disease or injury resulting in current 
disability was incurred in the active military service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Arthritis may 
be subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a previously denied claim, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.
For the purposes of this case, new and material evidence is 
evidence not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit held that new 
evidence could be sufficient to reopen a claim if it contributes 
to a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

In this case, the veteran was denied service connection for 
bilateral elbow disorders, to include degenerative joint disease 
and epicondylitis, in a July 1996 RO decision.  The veteran did 
not timely appeal that decision, and that decision is final.  
Evidence of record at the time of that decision consisted of 
service medical records inclusive of some records of treatment for 
epicondylitis in May 1990 and January 1995, VA orthopedic and 
neurological examinations for compensation purposes in December 
1995 with a diagnosis of epicondylitis, and the veteran's own 
October 1995 original claim for compensation, in which he stated 
that an elbow disorder began in 1991.  

At his July 2003 Travel Board hearing, the veteran testified to 
having submitted, in support of his request to reopen, records of 
treatment for his elbows at the Luke Air Force Base while still in 
service.  A review of the claims folder does not reflect that any 
such records were submitted after the last prior denial of his 
claim in July 1996.  The veteran's service medical records, 
inclusive of records of treatment in service for epicondylitis, 
were present in the claims folder at the time of the prior denial 
in July 1996, and hence are not new evidence.  
Further, medical findings and diagnoses of epicondylitis, without 
findings of arthritis, were essentially unchanged between the 
December 1995 VA orthopedic examination, and the March 2002 VA 
orthopedic examination.  Hence, essentially no new medical 
findings or diagnoses are presented in the March 2002 VA 
examination report, since they are essentially duplicative of 
those presented in the December 1995 examination report.  However, 
the Board notes that in its July 1996 decision, the RO denied the 
bilateral elbow disorders claim in part based on the absence of a 
showing of a chronic disorder.  The March 2002 VA examination 
report clearly shows epicondylitis to be clinically present.  This 
competent evidence of current disability serves as new evidence 
supportive of the assertion that bilateral epicondylitis has been 
a chronic condition since service.  Hence, the pattern of positive 
diagnoses of epicondylitis established by the additional diagnosis 
of epicondylitis in March 2002 constitutes new medical evidence.  
That pattern medical evidence is so significant that it must be 
considered together with all the evidence of record in order to 
fairly adjudicate the claim on the merits.  Accordingly, the claim 
is reopened.  38 C.F.R. § 3.156(a).  


ORDER

The claim of entitlement to service connection for bilateral elbow 
disorders, to include degenerative joint disease and 
epicondylitis, is reopened.  


REMAND

As an initial matter, the Board notes that the veteran's 
representative at the July 2003 Travel Board hearing reported that 
the veteran had active service from November 1965 until some time 
in 1974, and from November 1982 through October 1995.  However, 
not all of that service has been confirmed.  A DD Form 214 informs 
that the veteran service honorably from November 1965 through 
April 1966, with release from active duty in April 1966 and return 
as a member of the Pennsylvania Army National Guard.  The claims 
folder contains some Reserve orders thereafter for service in the 
Arizona National Guard, as well as a DD Form 214 for service from 
November 1982 through October 1995.  Accordingly, in light the 
need to confirm the dates and character of all periods of the 
veteran's service, further development is in order.

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA has an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).

Unfortunately, in this case, while the veteran has been notified 
of the provisions of the VCAA in a December 2002 statement of the 
case, he has not been afforded complete notice of how the VCAA 
specifically applies to his claims on appeal.  Hence, the veteran 
must be afforded notice of the provisions of the VCAA specifically 
applicable to each of the issues remanded here, to include notice 
of the evidence that has been obtained by VA, notice of evidence 
that is not of record that is necessary to substantiate the 
appealed claims, notice of the specific evidence that the veteran 
is expected to provide, and notice that the veteran should provide 
any additional evidence he may have in furtherance of his claims.  
In so doing, the RO should provide notice of what specific portion 
of the evidence necessary to substantiate the claims would be 
secured by VA, and what specific portion must be secured by the 
veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Additionally, in light of a 
recent Court decision, it is evident that the VCAA notice was not 
issued in the correct chronological sequence, with notice prior to 
initial RO adjudication, as set forth in 38 U.S.C.A. §§ 5100, 
5103(a); 38 C.F.R. § 3.159.  Thus, additional development is 
necessary, to include addressing whether the appellant has been 
prejudiced by VA's failure to follow the VCAA development sequence 
outlined in the law.  

At his hearing before the undersigned in July 2003, the veteran 
reported only receiving treatment post service at Phoenix VAMC for 
his claimed disabilities.  However, he apparently did receive some 
private treatment prior to his discharge from service.  Based on 
the veteran's reports of private medical care for claimed 
disabilities, the RO in November 1995 received pertinent private 
treatment records from the Southwest Arthritis Center, of Phoenix, 
Arizona, and from Paradise Valley Hospital, of Phoenix, Arizona.  
These records are contained in the claims folder.  While the 
claims folder contains records of VA examinations for compensation 
purposes dated in 1995 and 2002, as well as associated records of 
X-ray, MRI, and EMG testing, records of treatment at Phoenix VAMC 
post service are not contained in the claims folder.  Pursuant to 
the VCAA, it is incumbent upon the Board to obtain such treatment 
records in support of the veteran's claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that VA's duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes obtaining 
an adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Thus, additional VA 
examinations for compensation purposes must be undertaken, with 
the examiners having the benefit of reviewing recent treatment 
records to be received upon this remand.  

Regarding the claims of entitlement to increased evaluations for 
cervical and lumbar degenerative disc and joint disease the Court 
has held that when a Diagnostic Code provides for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003) must also be considered, and that an 
examination upon which the rating decision is based must 
adequately portray the extent of functional loss due to pain on 
undertaking motion, fatigue, weakness and/or incoordination.   
DeLuca v. Brown,  8 Vet. App. 202 (1995).  These factors are not 
adequately addressed in recent VA examinations in 1995 and 2002, 
and they must be. 

Additionally, disorders of the cervical and lumbar spine are 
subject to the rating criteria set forth at Diagnostic Codes 5235 
to 5243, which were revised effective September 26, 2003.  38 
C.F.R. § 4.71a (2003).  Accordingly, a new VA examination and 
appropriate ratings for these disorders based on these new 
criteria are also in order.  Under such circumstances, the 
regulation as it existed prior to the change is applicable to the 
veteran's claim for the period prior to September  26, 2003, and 
the revised regulation is applicable from September 26, 2003 
forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The 
veteran is to be advised of applicable regulatory criteria for his 
increased rating claim in each case.  

The Board notes that at the appellant's July 2003 hearing he 
testified that his cervical spine disability had increased over 
the prior year, and that pain now radiated down the left arm.  He 
also testified to radiating pain down the left lower extremity to 
the back of the left knee.  Hence, the presence or absence of 
radiculopathy and intervertebral disc syndrome must be addressed, 
to include whether it is at least as likely as not that these 
symptoms are due to the appellant's service.  

The claim of entitlement to an increased evaluation for carpal 
tunnel syndrome was the subject of a March 2002 VA orthopedic 
examination and neuromuscular electrodiagnostic testing.  These 
were negative for carpal tunnel syndrome.  Accordingly, while 
adjudication of that increased rating claim may await receipt of 
any additional treatment records which may support the claim, the 
Board at present finds no reasonable possibility that an 
additional VA examination will further the interests of this 
increased rating claim.  Hence, none is requested by this remand.  

The claim of entitlement to service connection for degenerative 
joint disease of the elbows with epicondylitis has been reopened.  
Upon VA examinations in December 1995 and March 2002, the 
examiners diagnosed bilateral epicondylitis.  The veteran has 
persistently complained of pain in the elbows, including 
complaints of pain with strenuous activity and weather changes.  
X-rays of the elbows in March 2002 were negative for abnormality.  
The claims folder, however, does not include an opinion addressing 
whether epicondylitis is related to service.  The veteran has 
testified that he has had elbow pain since service, but this is 
not medical evidence of a causal link to service as is required to 
support a grant of service connection.  Espiritu v. Derwinski,  2 
Vet. App. 492 (1992).  A further VA examination providing an 
opinion addressing the nature and etiology as related to service 
of any current bilateral elbow disorders must be obtained to 
assist the veteran, pursuant to the VCAA.  

The March 2002 VA examination to address the claim of entitlement 
to service connection for tinnitus of the left ear could not be 
completed due to impacted cerumen blocking the left ear.  That 
examiner prescribed medication to clear the blockage, and 
requested that the veteran return shortly thereafter to complete 
the examination.  Unfortunately, there is no record that the 
follow up examination was conducted.  Hence, a further VA 
examination should be arranged when his ear has been cleared of 
cerumen, in furtherance of the veteran's claim.  

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should first review the claims file and ensure that all 
additional evidentiary development action required by the VCAA, 
and implementing regulations is completed.  The RO should 
specifically provide the claimant with a VCAA notice letter, and 
notify him of the evidence necessary to substantiate each of his 
claims.  This should include notice of what specific evidence VA 
will secure, and what specific evidence he must submit to 
substantiate his claim.  While the claimant is ultimately 
responsible to provide the necessary evidence, the RO should 
inform him that VA will make efforts to obtain any additional as-
yet-unobtained relevant evidence, such as VA and non-VA medical 
records, or records from government agencies, if he identifies 
such records and the custodians thereof.  VA must notify the 
claimant of evidence he identified that could not be obtained so 
that he may attempt to obtain the evidence himself.  

2.  The RO should make a specific determination whether it was 
prejudicial error for VA not to have notified the claimant of the 
applicability of the VCAA prior to initial April 2002 RO 
adjudication of the claimant's claim on appeal.  38 U.S.C.A. §§ 
5100, 5103(a).  

3.  The RO should obtain and associate with the claims folder all 
post-service treatment records from the Phoenix VAMC.  

4.  The claimant should be instructed that VA has obtained private 
medical evidence which he has previously reported.  He should be 
asked to identify any additional medical records, VA or private, 
which may be pertinent to his claims but have not yet been 
associated with the claims folder, particularly medical records 
showing treatment or evaluation of the claimed disorders.  He 
should be informed that medical evidence showing a causal links 
between service and tinnitus, a bilateral elbow disorder, 
radiculopathy, and an intervertebral disc syndrome would most 
benefit those claims for service connection.  He should also be 
informed that medical records showing current disability due to 
carpal tunnel syndrome, and showing increased severity of cervical 
and lumbar back disorders, would most benefit his claims for 
increased ratings for those disorders.  The claimant should 
provide contact information and necessary authorizations and 
releases to permit VA to obtain any additional treatment records.  
Thereafter, the RO should attempt to obtain all indicated records 
which are not already in the claims file.  The RO should inform 
the claimant of the outcome of each records request.  If records 
are not obtained from any private source identified by the 
claimant, the RO must notify him that VA was unable to secure 
these records and notify him that he is responsible for securing 
these records if he desires that VA consider them.  All records 
and responses received should be associated with the claims 
folder.  

5.  The RO should contact the National Personnel Records Center 
and, if indicated, any appropriate military Reserve branch, and 
verify the dates and character of all periods of service, 
including Reserve service.  Records and responses received should 
be associated with the claims folder. 

6.  Thereafter, the veteran should be afforded a VA orthopedic and 
neurological examinations.  Instructions to the examiners should 
include verified dates of the veteran's periods of active, 
honorable service, as determined by responses received through 
development outined above.  The claims folder is to be made 
available for the examiners to review.  In accordance with the 
latest AMIE worksheets for rating cervical and lumbar degenerative 
joint and disc disease the examiners are to provide a detailed 
review of the veteran's pertinent medical history current 
complaints and the nature and extent of any disability.  The 
neurology examiner must opine whether it is at least as likely as 
not that radiculopathy and intervertebral disc syndrome are 
related to service or to the currently service connected 
degenerative joint and disc disease.  A complete rationale for any 
opinions expressed must be provided. 

7.  Also, after completion of instructions 1 through 5, veteran 
should be afforded an audiology examination to address the nature 
and etiology of any tinnitus.  The examiner should note that the 
veteran has alleged tinnitus in the left ear, but examination in 
March 2002 was deferred due to excess cerumen.  The claims folder 
and a copy of this remand must be provided to the examiner for 
review for the examination.  All indicated tests and studies 
should be accomplished.  Regarding any medical history, the 
history relied upon by the examiner must be based on objective 
medical records.  The examiner may not rely solely on self-
reported history by the veteran.  Following the examination the 
examiner must address whether it is at least as likely as not that 
tinnitus developed inservice, or is otherwise related to service.  
A complete rationale for any opinion offered must be provided.   

8.  Thereafter, and following any other appropriate development, 
the claims must be appropriately readjudicated, as discussed in 
the body of this remand.  Changes in regulatory criteria for spine 
disorders and intervertebral disc syndrome should also be 
reflected, to the extent applicable, in the adjudication.  Kuzma.  
If the determinations remain to any extent adverse to the veteran, 
he and his representative must be provided a supplemental 
statement of the case which includes a summary of additional 
evidence submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  They should then 
be afforded the applicable time to respond.  Particular attention 
must be afforded to ensuring that the veteran has been provided 
complete notice of what VA will do and what he must do.  
Quartuccio.  Care must be exercised to ensure that prejudicial 
error did not result from any failure to provide complete and 
timely notice, pursuant 38 U.S.C.A. §§ 5100, 5103(a).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



